PER CURIAM.
DISMISSED. Debra J. Chandler, acting pro se, appeals a summary final judgment of foreclosure. To invoke the Court’s jurisdiction in a timely manner, an appellant must file a notice of appeal within 30 days of rendition of the order on appeal. Fla. R.App. P. 9.110(b). Here, the thirtieth day following rendition was June 6, 2012. The notice of appeal was filed more than two months later. Therefore, the Court’s jurisdiction was not timely invoked and the appeal must be dismissed as untimely. *949The filing of a notice of appeal is jurisdictional. Florida courts are required to dismiss an appellate proceeding if it was not initiated within the applicable time limit. See Miami-Dade County v. Peart, 843 So.2d 363 (Fla. 3d DCA 2003).
DAVIS, VAN NORTWICK, and ROWE, JJ., Concur.